Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 1 of 17



                                
                                
                                
                                
                                
                                
                                
                                
                                
                                


            (;+,%,7$
                                                                   
                                
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 2 of 17




                                                                   BOI [Tab 2]
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 3 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 4 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 5 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 6 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 7 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 8 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 9 of 17
                                                                    USAO_BOI_000
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 10 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 11 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 12 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 13 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 14 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 15 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 16 of 17
Case 1:17-cr-00630-ER Document 140-1 Filed 10/07/19 Page 17 of 17
